DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either alone or in combination fails to explicitly teach a buffer filling modes where a first mode is simultaneously filling a first and second buffer and a second mode for sequentially filling the first and second buffers via either a first bus or a first and second bus. Stated in the claims as “a selection circuit coupled to the first buffer through a first bus and coupled to the second buffer through a second bus, the selection circuit configured to select a filling mode between simultaneous filling of the buffers and sequential filling of the buffers, wherein, during the simultaneous filling, the first buffer is filled using the first bus and simultaneously the second buffer is filled using the second bus, and wherein, during the sequential filling, the second buffer is filled using the second bus after filling the first buffer using the first bus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139